DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 01/18/2022. 
The application contains 1-16, all have been examined. Claims 1-3, 11, 13 and 16 have been amended.
Previous rejections have been withdrawn as necessitated by the claim amendments 
This action is Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6, 11-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. US 7110600 B1 in view of Hagisawa et al. (US 20110286043).


In regards to claims 1 and 16, Matsui discloses an information processing device comprising:  a processor (see Fig. 1-2, see col. 7, lines 19-25; where a document discriminating apparatus comprising an electronic computer 101 and 102 is disclosed, wherein the processor resides in electronic computer 101/102, comprising a control unit 201) configured to associate, for a document of a plurality of documents, common definition data that defines content of a common item commonly read from the plurality of documents including the document, among at least one item read from the document (see col. 4 lines 4-8, wherein a plurality of documents is disclosed. Col. 4, lines 4-8, col. 8, lines 16-23 wherein each document contains ID numbers that makes possible for discrimination of the types of documents and to read documents), 
Matsui doesn’t specifically teach  individual definition data that defines a position or a type of the content of the common item individually for each of the plurality of documents, among the at least one item read from the document, with document data representing the document; and read the common item from each of the plurality of the documents based on the common definition data and the individual definition data.
Hagisawa teaches individual definition data that defines a position or a type of the content of the common item individually for each of the plurality of documents, among the at least one item read from the document, with document data representing the document; and read the common item from each of the plurality of the documents based on the common definition data and the individual definition data (see para 96; teaches reading the ID -common- and acquiring layout data which allows for extraction of data from the scanned document).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hagisawa to modify the teachings of, since a person would have recognize that it would yield predictable results as the process for allowing a system to identify the document and provide means to extract data using layout information.

In regards to claim 2, Matsui teaches that the individual definition data is data defining a layout of the common item in the document (see col. 2 lines 39-57, col. 7 lines 11-16, wherein a layout is and a determination of a layout match by matching layout definition information by use of a reference point on image data is disclosed).

In regards to claim 3, Matsui doesn’t specifically teach wherein a plurality of different pieces of common definition data and a plurality of different pieces of individual definition data are defined, a first piece of the common definition data defines the content of the common item included in the documents, a first piece of individual definition data defines a layout of the common item corresponding to a layout of the document, and the processor is further configured to associated the first piece of the common definition data and the fist piece of individual definition data with eh document data representing the document.
Hagisawa teaches wherein a plurality of different pieces of common definition data and a plurality of different pieces of individual definition data are defined, a first piece of the common definition data defines the content of the common item included in the documents, a first piece of individual definition data defines a layout of the common item corresponding to a layout of the document, and the processor is further configured to associated the first piece of the common definition data and the fist piece of individual definition data with document data representing the document (see para 96; teaches reading the ID -common-. The ID data is related to layout and acquiring layout data which allows for processing and extraction of data from the scanned document).

Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hagisawa to modify the teachings of, since a person would have recognize that it would yield predictable results as the process for allowing a system to identify the document and provide means to extract data using layout information.

In regards to claim 4, Matsui teaches all the materials as applied above for claim 1.  Matsui further teaches that the processor is further configured to display the content of the common item read from the plurality of documents (see Fig. 3; see Fig. 5, s504; Fig. 10, S1003, col. 4, lines 10-12; col. 8, lines 61-65, col. 10, lines 30-33, 44-50, wherein image data read is being displayed by display 104).

In regards to claim 5, Matsui teaches all the materials as applied above for claim 2.  Matsui further teaches that the processor is further configured to display the content of the common item read from the plurality of documents (see Fig. 3; see Fig. 5, s504; Fig. 10, S1003, col. 4, lines 10-12; col. 8, lines 61-65, col. 10, lines 30-33, 44-50, wherein image data read is being displayed by display 104).

In regards to 6, Matsui teaches that the processor is further configured to display the content of the common item read from the plurality of documents (see Fig. 3; see Fig. 5, s504; Fig. 10, S1003, col. 4, lines 10-12; col. 8, lines 61-65, col. 10, lines 30-33, 44-50, wherein image data read is being displayed by display 104).

In regards to claim 11, Matsui discloses an information processing device comprising:  a processor  configured to display ( see Fig. 3; see Fig. 5, s504; Fig. 10, S1003 see col. 4, lines. 10-12; col. 8, lines 61-65, col. 10, lines 30-33, 44-50, wherein image data read is being displayed by display 104) a document with which common definition is associated, the common definition data defining content of a common commonly read from a plurality of documents is associated (see col. 4, lines 4-8, wherein a plurality of documents is disclosed, see col. 4, lines 4-8, col. 8, lines 16-23 wherein each document contains ID numbers that makes possible for discrimination of the types of documents and to read documents), and a screen (see Fig. 4, Display 104) in which a user associates individual definition data that defines content of the common item individually for each document with the document (see Fig. 5, s504-s506; Fig. 10, s1003-s1005, where an operator designates area of discriminating information on a display; see col. 7, lines 61-65, col. 8, lines 1-10, wherein an operator can designate described information e.g. character information, marks seals or rules described on a document information unique to the document to be extracted at the image data cutting out unit, as document discriminating information; see col. 8, lines 11-15, wherein a document discriminating dictionary unit is designated to register document discriminating information extracted at the image data cutting out unit 203 as document discriminating information for a specific document; see col. 4, lines 4-8, wherein a plurality of documents is disclosed, see col. 4, lines 4-8, col. 7, lines 61-67, col. 8, lines 16-34, col. 10 Lines 30-32, 38-41,  wherein each document contains ID numbers that makes possible for discrimination of the types of documents and to read documents) .
Matsui doesn’t specifically teach individual definition data that defines a position or a type of the content of the common item.
Hagisawa teaches individual definition data that defines a position or a type of the content of the common item (see para 96; teaches reading the ID -common- and acquiring layout data which allows for extraction of data from the scanned document).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hagisawa to modify the teachings of, since a person would have recognize that it would yield predictable results as the process for allowing a system to identify the document and provide means to extract data using layout information.

In regards to claim 12, Matsui teaches all the materials as applied above for claim 11.  Matsui further teaches that the processor is further configured to display, in a case where a region on the displayed document is designated by the user, a screen for setting the individual definition data corresponding to the designated region, on the same display screen (see col. 32-35, wherein the discriminating information is designated by the operator at a plurality of locations, col. 14, lines 37-42, where image of the document is displayed on display 104 and discriminating information is extracted; col. 16, lines 44-54, data read at image data reader through the operation by the operator/user is displayed via display 104).

In regards to claim 15, Matsui teaches, wherein the processor is further configured to propose individual definition data commonly used in the plurality of documents as the common definition data to the user (see Fig. 3; see Fig. 5, s504; Fig. 10, S1003, col. 4, lines 10-12; col. 8, lines 61-65, col. 10, lines 30-33, 44-50, wherein data read is being displayed by display 104. see Fig. 5, s504-s506; Fig. 10, s1003-s1005, where an operator designates area of discriminating information on a display).

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Hagisawa as applied to claims 1, 4 and 5 above, and further in view of Blumenthal (US 6026409)

In regards to claim 7, Matsui doesn’t specifically teach wherein the processor is further configured to display the plurality of documents on a display device, and display the content of the common item distinguishably from content of another item on the display device.
Blumenthal teaches display the plurality of documents on a display device, and display the content of the common item distinguishably from content of another item on the display device (see claim 54,  displaying multiple document and providing prominent display of a common item).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Blumenthal and modify Matsui since a person would have recognize the benefit to keep the look and feel among all pages that share the common element while providing the user visual feedback associated to the common item in cases where such item provides relevant or important information. 

In regards to claim 8, which depend from claim 5, the applicant recites the limitations substantially similar to those in claims 7, respectively. Claim 8 is similarly rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Hagisawa as applied to claims 1 above, and further in view of Schultz et al. (US 7426687)

In regards to claim 10, Matsui doesn’t specifically teach, wherein the processor is further configured to, in a case where an edit is made in the common definition data, reflect the edit on each document associated with the common definition data.
Schultz teaches wherein the processor is further configured to, in a case where an edit is made in the common definition data, reflect the edit on each document associated with the common definition data ( see Col 2, Lines 66 to col 3 lines 11, Col 11 lines 58-67; using templates where common elements are changes it reflects the change).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Schultz and modify Matsui since a person would have recognize the benefit to keep the look and feel among all pages that share the common element (see col 2 line 66 – col 3line 11)

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Hagisawa as applied to claims 1 and 2 above, and further in view of Ozeran (US 20200335188)

In regards to claim 13, Matsui doesn’t specifically teach wherein the individual definition data is data defining a layout of the item in the document, and the processor is further configured to display the plurality of documents on the same display screen, and define, in a case where a region is designated by the user on each of the plurality of displayed documents for the common item of the common definition data, the designated region as a region where the content of the common item is to be read, in the individual definition data.
Ozeran teaches wherein the individual definition data is data defining a layout of the item in the document, and the processor is further configured to display the plurality of documents on the same display screen, and define, in a case where a region is designated by the user on each of the plurality of displayed documents for an item of the common definition data, the designated region as a region where the content of the item is to be read, in the individual definition data (see abstract and para 56, 63, 72-76, 158 teaches form/template with different definition data to populate form/template).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Ozeran and modify Matsui since a person would have recognize the benefit to keep the look and feel while allowing to present personalized data depending on the need.

In regards to claim 14, Matsui doesn’t specifically teach, wherein the processor is further configured to display a screen for switching definition data associated with the document to either the common definition data or the individual definition data (see para 56, 58-60 , 72-76, 158 and claim 14; allows to change subcategories and the information on the display based on value – filling form/template).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Ozeran and modify Matsui since a person would have recognize the benefit to keep the look and feel while allowing to present personalized data depending on the need.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Hagisawa, as applied to claims 6 above, and further in view of Blumenthal (US 6026409).

In regards to claim 9, wherein the processor is further configured to display the plurality of documents on a display device, and display the content of the common item distinguishably from content of another item on the display device.
Blumenthal teaches display the plurality of documents on a display device, and display the content of the common item distinguishably from content of another item on the display device (see claim 54,  displaying multiple document and providing prominent display of a common item).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Blumenthal and modify Matsui since a person would have recognize the benefit to keep the look and feel among all pages that share the common element while providing the user visual feedback associated to the common item in cases where such item provides relevant or important information. 



Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144